Martin, J.

delivered the opinion of the court.
The plaintiffs allege that they advanced a large sura Of money to one Moussier, for which they were to he re-imbursed out of a large parcel of sugars, to be shipped to and sold by the defendants ; that they received the consignment of sugar and assumed to pay the plaintiffs’ drafts thereon ; hut in violation of this engagement they only paid a part of said draft, leaving a balance of $2,095,99, which they unjustly detained. The defendants pleaded the general issue. There was judgment for the defendants and the plaintiffs appealed.
The facts of the case appear to he these. On the 14th March, 1828, the defendants advised the plaintiffs that they had been compelled to note their draft for $11,000, for protest; because neither the invoice of sugars or bill of lading had as yet been received; assuring them however that on the arrival of those documents the draft would be accepted.
The bill of lading and invoice of sugars themselves soon af-terwards arrived, and were received by the defendants, who paid from their proceeds in part discharge of said draft the sum of $9,100. The plaintiffs claim the balance with interest.
The counsel for the plaintiffs contends that the defendants’ letter of the 14th March, 1828, contains a eondilional accceptance, which became absolute on the arrival of the invoice and bill of lading; and if necessary still more so, on the arrival of the sugar, and the disposal of it by the defendants.
The defence of the appellees, which was sustained by the parish court, is, first, that the plaintiffs were merely the agents of J. B. Moussier, who was the owner, and for whose account the sugar was shipped.
2. That the defendants were under no obligation to accept the plaintiffs’ draft for $11,000.
3. That having paid all the funds they had in their hands belonging to Moussier, they were discharged; having correctly charged him with the balance which he owed them.
Where the owner of property places it in the hands of a third person who makes advances on it by drawing1 a bill, the drawee and consignee cannot appropriate it to the payment of his debt against the owner, until the advance is paid.
Drawees, who are under no obligations to accept a draft, hind themselves to pay it, when they receive the goods or property on which it is drawn.
* The acceptance of a draft, merely by the receipt of the bill of lading and the property on which it is drawn, completes the obligation of the (drawee to pay it,
I. The parish court, in our opinion, erred. Moussier, the owner of the sugar, had placed it in the hands of the plaintiffs who were to be paid for their advances to him, out of its proceeds ; and for that purpose consigned it to the defendants for sale. The draft in question was drawn on this sugar under the arrangement made with Moussier.
II. It is true the defendants were under no obligation to accept the plaintiffs’ draft, until they hound themselves to do so, when they received the invoice of the sugars and hill of lading.
III. If the defendants had a claim against Moussier, to which they thought the proceeds of the sugar ought to be first applied, they should have informed the plaintiffs of it, and refrained from a promise to accept the draft. The acceptance of the draft by the receipt of the bill of- lading and the invoice of the sugars, completed the obligation of the defendants to pay it. The plea of prescription cannot avail defendants, as this is not a suit on a hill of exchange.
It is therefore ordered, adjudged and'decreed, that the judgment of the Parish Court be annulled, avoided and reversed ; and proceeding to give such judgment as in our opinion ought to have been rendered in the court below: It is ordered, adjudged and decreed, that the plaintiffs do recover from the defendants, Rogers & Harrison, the sum- of nineteen hundred dollars, with legal interest from judicial demand, with costs in bQth courts.